Citation Nr: 1738515	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for duodenal ulcer. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for heart disease. 

3.  Whether new and material evidence has been received to reopen the claim for service connection for depression. 

4.  Entitlement to service connection for colon cancer. 

5.  Entitlement to service connection for a throat condition. 

6.  Entitlement to a compensable rating for residuals of infectious mononucleosis.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case is currently under the jurisdiction of the Boston RO.  

The Veteran and his spouse testified at a hearing before the undersigned in May 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A May 2004 rating decision last denied reopening the service connection claim for a duodenal ulcer, and denied service connection for heart disease and depression.

2.  Additional evidence received since the May 2004 rating decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claims for duodenal ulcer, heart disease, and depression, or does not raise a reasonable possibility of substantiating the claims. 

3.  The Veteran's colon cancer residuals are not caused or aggravated by service-connected residuals of mononucleosis, and are not linked to disease or injury incurred or aggravated in active service.  

4.  The Veteran's throat condition, including esophagitis, is not caused or aggravated by residuals of mononucleosis, and is not linked to disease or injury incurred or aggravated in active service.  

5.  The Veteran's history of infectious mononucleosis has not been manifested by any current signs or symptoms during the pendency of this claim. 


CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final with regard to the claims for duodenal ulcer, heart disease, and depression.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has not been received to reopen the service connection claims for duodenal ulcer, heart disease, and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for colon cancer or its residuals are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for a throat condition, including esophagitis, are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for a compensable rating for infectious mononucleosis have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.88c, 4.89, 4.118 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A. Applicable Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for the denial.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows: "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.   38 C.F.R. §§ 3.156(b), 3.400(q) (2017); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). 


B. Analysis

A May 2004 rating decision last denied the Veteran's petition to reopen the previously denied service connection claim for a duodenal ulcer, and his service connection claims for heart disease and depression.  The Veteran was notified of the decision and his appellate rights in a May 2004 letter.  See 38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. §§ 3.103, 19.25 (2016).  He did not timely appeal the decision or submit new and material evidence within one year of the date of its mailing.  See 38 C.F.R. §§ 3.156, 20.200, 20.202, 20.302.  Accordingly, the May 2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In determining whether new and material evidence is required to reopen the claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008) (holding that claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims, even if they involve the same symptomatology).  A new diagnosis does not necessarily amount to a new claim if the evidence shows that the same disease or injury was in fact adjudicated in the prior decision.  See Velez, 23 Vet. App. at 204; see also Boggs, 520 F.3d at 1336 (a misdiagnosis cannot be the basis for a new claim).  

In this case, the Veteran's current claims for duodenal ulcer, heart disease, and depression concern the same diseases that were considered and denied in the May 204 rating decision.  Accordingly, new and material evidence must be received to reopen them. 

New and material evidence has not been received to reopen these claims.  Additional treatment records showing diagnoses and treatment of a peptic ulcer and heart disease are cumulative or redundant such evidence at the time of the May 2004 rating decision.  The Veteran's January 2010 statement and other statements regarding his peptic ulcer and in-service symptoms are redundant of evidence at the time of the May 2004 rating decision, including his September 1967 statement regarding his in-service symptoms, and a June 1968 witness statement submitted by a person who served with the Veteran. 

The Veteran's statement that his depression is caused or aggravated by his concern that he may develop cancer as a result of his history of mononucleosis amounts to a new theory of service connection rather than new and material evidence.  Moreover, because service connection for colon cancer and its residuals is denied, as discussed below, the Veteran's statement that his depression stems from his fear that he may have a recurrence of cancer does not raise a reasonable possibility of substantiating the claim.  For the same reason, diagnoses of anxiety disorder in the VA treatment records do not amount to new and material evidence, as they do not raise a reasonable possibility of substantiating the claim absent an indication that this diagnosis may be related to his history of mononucleosis.  

The Veteran's statements regarding in-service psychiatric symptoms and treatment for depression are redundant of a January 2004 written statement in support of his original claim for depression, as well as a September 1967 written statement regarding in-service psychiatric symptoms and being referred to a psychiatrist during service.  Both of these statements, as well as the service treatment records, were considered in the May 2004 rating decision, 

The Veteran's statements that his infectious mononucleosis has stayed in his body and made him more prone to developing other diseases, including heart disease, is redundant of his May 2004 statement.  Moreover, because this is a determination that is too complex to be made based on lay observation alone given the occult nature of such a process, his lay statements regarding his history of mononucleosis as etiologically related to his heart disease, ulcer, cancer, and other conditions are not competent evidence, as he is not shown to have medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, such statements do not constitute new and material evidence.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has also submitted information on infectious mononucleosis from UptoDate.  According to the article, an antibody directed against Epstein-Barr virus (EBV)-which the article indicates is related to mononucleosis-can persist for life as a marker of EBV infection.  It does not indicate that the presence of such antibodies alone makes one more prone to developing other diseases, including heart disease, cancer, or ulcers.  The article does state that some studies have linked infectious mononucleosis to increased risks of other conditions, including Hodgkin lymphoma and autoimmune disorders such as multiple sclerosis or systemic lupus erythematosus.  However, this statement is not sufficient to raise a reasonable possibility of substantiating the claims, as it does not suggest that there is an increased risk for heart disease, ulcers, or other types of cancer.  Moreover, it goes on to state that "[s]uch associations will require significant additional study to prove causation," which underscores the tentative, uncertain, and essentially speculative nature of these risks in terms of what is known to medicine.  Thus, the article is not sufficient to indicate that the Veteran's heart disease, ulcer, or cancer, may be caused or aggravated by his history of mononucleosis, and therefore is not sufficient to raise a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010); 38 C.F.R. § 3.159(c) (2017).  Consequently, it does not constitute new and material evidence.  See 38 C.F.R. § 3.156(a).  

Finally, the Veteran stated at the May 2017 Board hearing that he learned from the New England Journal of Medicine that infectious mononucleosis stays in a person's system for the rest of his or her lifetime, and makes one more prone to developing cancer or heart disease.  The Veteran was invited to submit this article, and the record was held open for 60 days for this purpose.  The Veteran has not submitted the article.  His bare assertion that he read such an article is not sufficient to raise a reasonable possibility of substantiating the claim, as he may have misremembered, misunderstood, or misrepresented the nature of what he read.  Therefore, this testimony does not constitute new and material evidence.  See 38 C.F.R. § 3.156(a). 

In sum, the new and material evidence has not been received to reopen the claims for a duodenal ulcer, heart disease, and depression.  Therefore, reopening is not warranted.  See 38 U.S.C.A. § 5108. 


II. Service Connection

The Veteran seeks to establish service connection for colon cancer or its residuals, and a throat condition, as secondary to service-connected mononucleosis.  Specifically, as reflected in his May 2017 hearing testimony, he states that this virus has stayed in his system, and activated or made him prone to develop cancer and the throat condition.  For the following reasons, the Board finds that service connection is not established for either disability.  


A. Applicable Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To grant service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

Service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  See id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


B. Analysis

The Veteran was diagnosed with colon cancer, specifically rectosigmoid adenocarcinoma, and underwent resection of the colon in February 2008, as shown in the VA treatment records.  With regard to his claimed throat condition, studies have yielded a diagnosis of esophagitis, with findings of esophageal wall thickening.  See February 2008 and March 2009 VA treatment records; January 2010 VA examination report.  

There is no indication that the Veteran's colon cancer residuals or throat condition have been caused or aggravated by his service-connected infectious mononucleosis.  The Veteran's statements that this infection has remained latent in his system, including as evidenced by antibodies, and has activated or made him more prone to develop cancer or esophagitis and other conditions, is not competent evidence and thus lack probative value.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  In this regard, whether a history of mononucleosis can be related to the development of colon cancer or esophagitis many years later is a determination that is too complex to be made based on lay observation alone, given the occult nature of such a process.  Thus, as the Veteran is not shown to have a medical background or appropriate medical expertise, his lay statements are not competent on this issue.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  

The UptoDate article regarding mononucleosis does not state that a history of such can cause colon cancer or esophagitis.  All it states is that some studies have linked infectious mononucleosis to increased risks of other conditions, including Hodgkin lymphoma and autoimmune disorders such as multiple sclerosis or systemic lupus erythematosus.  The fact that mononucleosis may be linked to Hodgkin lymphoma does not indicate that it is linked to other cancers, including adenocarcinoma.  The Board also notes that the Veteran's colon cancer has not been linked to Hodgkin lymphoma or an autoimmune disorder.  His esophagitis has been thought to be related to a hiatal hernia; there is no indication that the latter is due to his history of mononucleosis.  Moreover, the article goes on to state that "[s]uch associations will require significant additional study to prove causation, "which underscores the tentative, uncertain, and essentially speculative nature of these risks in terms of what is known to medicine.  In any event, the fact that mononucleosis may be potentially associated with the development of certain conditions does not alone indicate that it may be related to other conditions.  Accordingly, this article has no probative value as support for the claims. 

In January 2010, the Veteran underwent a VA lymphatic disorders examination to evaluate the current severity and any residuals of his service-connected mononucleosis.  The examiner noted the above history of colon cancer and esophagitis, as well as his history of ulcer disease.  The examiner found no evidence of recurrent infectious mononucleosis, lymphadenopathy, or lymphoproliferative disorder.  While this opinion does not speak specifically to the issue of whether the Veteran's colon cancer or throat condition are related to his history of mononucleosis, it does conclude that the Veteran did not currently have mononucleosis infection or a lymphatic disorder, and to that extent indicates that there was no active process related to mononucleosis that may have resulted in, aggravated, or made him more prone to colon cancer or his throat condition.

Finally, at the May 2017 hearing, the Veteran stated that he learned from the New England Journal of Medicine that infectious mononucleosis stays in a person's system for the rest of his or her lifetime, and makes one more prone to developing cancer.  The Veteran did not submit the article itself.  His bare statement that he read such an article has little probative value, as he may have misremembered, misunderstood, or misrepresented what he read.  

The Veteran does not state, and there is no indication in the record, that his colon cancer or esophagitis are directly related to disease or injury incurred or aggravated during active service (apart from the theory that his mononucleosis infection resulted in these conditions, which is addressed above), or that his cancer manifested within one year of service separation.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Accordingly, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366. 

In sum, the preponderance of the evidence weighs against service connection for colon cancer and a throat condition.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board is grateful to the Veteran for his service, and regrets that it cannot render a favorable determination in this matter. 


III. Increased Rating

A. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The January 2010 VA examination report reflects the examiner's finding that there was no evidence of recurrent infectious mononucleosis, lymphadenopathy, or lymphoproliferative disorder.  

In his April 2010 notice of disagreement, the Veteran wrote that the January 2010 VA examiner disregarded the fact that the Veteran had a history of pneumonia and recurrent infections, and that he was hospitalized in December 2009 for nausea, internal bleeding, vomiting, and yeast infection.  The VA examiner reviewed the Veteran's medical records and examined him, and found no residuals of mononucleosis.  The VA treatment records do not otherwise show that the Veteran's symptoms and other diagnoses are related to mononucleosis.  No treating professional has suggested this to be the case.  The Veteran himself, as a lay person, does not have the medical expertise to determine whether his remote history of mononucleosis infection is related to his current conditions, as discussed in more detail above, since this is a determination that is too complex to be made based on lay observation alone.  In any event, more weight is accorded the objective findings of medical professionals than the Veteran's lay statements in support of the claim.  Accordingly, the Board finds that the January 2010 VA examination is adequate to make an informed decision, and weighs against the claim. 

In sum, the preponderance of the evidence shows that the Veteran has not had residuals of mononucleosis or active infection at any point during the pendency of this claim.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  The rating schedule does not provide a compensable rating solely based on a remote history of mononucleosis.  Cf. 38 C.F.R. §§ 4.88c, 4.89, 4.118.  Accordingly, the benefit-of-the-doubt rule does not apply, and a compensable rating is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The petition to reopen the claim for service connection for duodenal ulcer is denied.  

The petition to reopen the claim for service connection for heart disease is denied. 

The petition to reopen the claim for service connection for depression is denied. 

Service connection for colon cancer is denied. 

Service connection for a throat condition, including esophagitis, is denied. 

A compensable rating for residuals of infectious mononucleosis is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


